Citation Nr: 1633590	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus type II.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge in July 2013.  However, the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran subsequently canceled his hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for bilateral hearing loss, the record shows that the Veteran had a preexisting bilateral hearing loss disability when he entered service.  Upon his discharge from active duty, the Veteran did not receive an audiogram; however, a whisper test revealed a score of 15/15, bilaterally.  

The Veteran underwent a VA audiological examination in January 2011, during which he reported in-service noise exposure from engines and gunfire.  After service, the Veteran reported working as a loom repairman at a cotton mill for about nine months without the use of hearing protection.  Thereafter, he worked in a supply warehouse for a year-and-a-half and for a label manufacturer for approximately 36 years, during which he reported wearing hearing protection and undergoing periodic 
hearing evaluations.  The examiner provided the following etiological opinion, in relevant part:

A whispered voice test was used to assess hearing on separation, which has since been deemed an invalid measure of hearing.  The Veteran reports occupational noise exposure for over 35 years.  It is more likely that the Veteran's hearing loss has been aggravated by years of occupational noise exposure.  Based on the available evidence, it is less likely as not that the Veteran's preexisting hearing loss was aggravated beyond natural progression from military service.  

The Board finds that a remand is necessary to obtain a new VA medical opinion because the examiner did not address the fact that the Veteran reported wearing hearing protection during his 36 years of occupational noise exposure or provide a rationale to support the opinion that the Veteran's hearing loss was more likely aggravated by that exposure, as opposed to his in-service noise exposure.   

Additionally, the Veteran reported undergoing periodic occupational hearing evaluations after service.  As they may be relevant to the Veteran's service connection claim for hearing loss, the AOJ should attempt to obtain records of the Veteran's post-service hearing evaluations.  

A VA examination or medical opinion has not been obtained with respect to           the Veteran's service connection claim for hypertension, which he asserts is secondary to diabetes.  The medical evidence of record shows a current diagnosis    of hypertension, and service connection is in effect for diabetes mellitus type II.  In   a July 2016 appellate brief, the Veteran's representative cited to medical literature suggesting a correlation between diabetes and renal hypertension.  Moreover, the Veteran underwent a VA examination for diabetes in October 2010, during which the examiner listed hypertension under the section titled "complications."  Based on the foregoing, the Board finds that a VA examination and medical opinion should be obtained with respect to the question of whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all employers and/or treatment providers who administered post-service occupational hearing evaluations.  After securing any necessary releases, the AOJ should request any relevant records identified.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and available records have been associated with the claims file, provide the claims file to a VA audiologist to obtain another opinion with respect to the Veteran's service connection claim for hearing loss.  If an examination is deemed necessary to respond the question, one should be scheduled.  

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's pre-existing hearing loss was aggravated (permanently worsened beyond normal progression) by service, to include noise exposure from machines and gunfire without the use of hearing protection.  A complete rationale for all opinions must be provided, to include    the significance of the Veteran's use of hearing protection in post-service occupations on his development of hearing loss.

3.  Provide the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's service connection claim for hypertension.  If an examination is deemed necessary to respond the questions, one should be scheduled.  After a review of the claims file, the examiner should answer the following:

a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus type II?  Please explain why or why not.

b)  If not caused by his diabetes, is it at least       as likely as not that the Veteran's hypertension    was permanently worsened beyond normal progression (versus temporary exacerbation       of sytmpoms) by his service-connected diabetes?  Please explain why or why not.

c)  If the hypertension was permanently worsened beyond normal progression by service-connected diabetes, please attempt to quantify the degree of worsening beyond the baseline level of hypertension that is due to the diabetes.  A complete rationale for all opinions must be provided.  

4.  After undertaking the development above and any additional development deemed necessary, the claims for     entitlement to service connection for bilateral hearing loss and hypertension should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




